EXHIBIT 10.2

 

NORTHWEST NATURAL GAS COMPANY

NON-EMPLOYEE DIRECTORS STOCK COMPENSATION PLAN

 

January 1, 1989

 

Northwest Natural Gas Company an Oregon corporation      220 NW Second Avenue   
  Portland, OR 97209    the Company

 

The Company believes it desirable that members of its board of directors, who
represent the Company’s shareholders, be themselves shareholders. To supplement
the efforts of the directors towards this end, the Company wishes to increase
the ownership interest of non-employee directors through awards of Company
Common Stock. The Company, however, recognizes that a director may believe that
he or she has a sufficient ownership interest in Company Common Stock, and
therefore permits directors to receive awards under the plan in the form of
deferred cash rather than stock.

 

The following plan is therefore adopted:

 

1. Administration.

 

Unless otherwise determined pursuant to this section, this plan shall be
administered by the corporate secretary of the Company (the Administrator), who
may delegate all or part of that authority and responsibility. The Administrator
shall interpret the plan, arrange for the purchase and delivery of shares,
determine forfeitures, and otherwise assume general responsibility for
administration of the plan. Any decision by the Administrator shall be final and
bind all parties. The Administrator may be replaced from time to time in the
discretion of the chief executive officer of the Company.

 

2. Awards.

 

2.1 Each non-employee director of the Company, including those directors who
have been employees of the Company in the past but are not employees at the time
of any award under this plan, shall receive awards under this plan as of the
following award dates:

 

(a) January 1, 1989; or

 

(b) In the case of (i) directors elected after January 1, 1989 and (ii) persons
who become non-employee directors after January 1, 1989 by ceasing to be
employees of the Company, the date on which such director is first elected,
whether by the shareholders or board of directors of the Company, or ceases to
be an employee of the Company, as the case may be; and



--------------------------------------------------------------------------------

(c) On January 1 of each year thereafter, commencing with January 1, 1998;

 

provided, however, that this plan shall terminate as to new awards on, and no
award shall be made under this plan on or after, January 1, 2005.

 

2.2 As of each award date, a participant shall receive an award calculated in
the following manner. The “Number of Award Months” shall be determined by
subtracting the number of full or partial calendar months remaining until all,
if any, previous awards to the participant under this plan will be vested from
the number of full or partial calendar months remaining until the fifth year end
after the award date; provided, however, that if, assuming the participant were
reelected, a participant’s term as a director would end because of age before
the fifth year end after the award date, the “Number of Award Months” shall be
determined by subtracting the number of full or partial calendar months
remaining until all, if any, previous awards to the participant under this plan
will be vested from the number of full or partial calendar months remaining
until the participant’s term will end because of age. The amount awarded shall
then be calculated by multiplying the Number of Award Months by an amount that,
effective as of October 1, 2002, shall be $1,666.67. For purposes of this plan,
“full or partial calendar months remaining” for any period includes the calendar
month in which the award date falls and the calendar month in which the last day
of the period falls and all calendar months in between.

 

2.3 As of each award date, the dollar amount calculated under 2.2 shall be
awarded to the participant as follows:

 

(a) With respect to award dates after February 26, 2004, each participant may
elect at any time prior to an award date to receive the entire amount to be
awarded on that date in deferred cash rather than in Company Common Stock. No
partial elections shall be permitted. Any such election must be in writing
delivered to the Administrator prior to the award date. If such an election is
made, the dollar amount calculated under 2.2 shall be credited to the
participant’s Cash Account under the Company’s Deferred Compensation Plan for
Directors and Executives (the “DCP”) effective as of the award date. The
deferred cash amounts shall be subject to vesting under 3, but any interest
credited with respect to these amounts under the DCP shall be fully vested and
nonforfeitable at all times. The deferred cash amounts shall otherwise be
subject to all of the terms and conditions of the DCP.

 

(b) If a participant does not timely elect to receive an award in deferred cash,
the dollar amount calculated under 2.2 shall be awarded to the participant in
Common Stock as follows:

 

(i) As soon as practicable after the award date, the Administrator shall deliver
cash in the amount of the award and applicable commissions to one or more
brokers or other persons with instructions to purchase Company Common Stock in
the open market. It is understood that market conditions or regulations
affecting the purchases by a corporation of its own shares may extend the period
of purchase over several days or weeks.

 

2



--------------------------------------------------------------------------------

(ii) When several participants have the same award date, all of the stock shall
be purchased and then divided among the participants in proportion to their
respective awards, regardless of any changes in price that occur while purchases
are being carried out.

 

(iii) When all of the stock has been purchased with respect to any award date,
certificates in the names of the participants for their respective shares shall
be delivered to the Administrator. Each participant shall deliver to the
Administrator a blank stock power duly executed in a form satisfactory to the
Administrator for each certificate for shares issued in the participant’s name.

 

(iv) The Administrator shall hold the certificates and stock powers until the
shares are vested and released as provided in 3.4.

 

2.4 Upon any amendment of this plan to increase the dollar amount of awards set
forth in 2.2, each participant shall receive an additional award in accordance
with the procedures set forth in 2.3. The amount of the additional award for
each participant shall be determined by multiplying the amount of the increase
in the award amount by the number of full or partial calendar months remaining
until the participant’s most recent prior award under this plan will be fully
vested. The resulting dollar amount shall then be either used to purchase Common
Stock for the participant or credited under the DCP as set forth in 2.3.

 

3. Vesting; Delivery of Shares; Forfeitures.

 

3.1 For each award under 2.2 and 2.3, the number of awarded shares or the amount
of awarded cash, as applicable, that will vest per month shall be determined by
dividing the number of awarded shares or the amount of awarded cash by the
Number of Award Months. This monthly amount shall vest as of the first day of
each calendar month commencing with the later of the month in which the award is
made or the first month after all previous awards to the participant under this
plan shall have vested. If an award is made other than on the first day of a
month, the award date shall be considered the first day of that month for
purposes of 3.1 and 3.2.

 

3.2 For each award under 2.3 and 2.4, the number of awarded shares or the amount
of awarded cash, as applicable, that will vest per month shall be determined by
dividing the number of awarded shares or the amount of awarded cash by the
number of full or partial calendar months remaining until the participant’s most
recent prior award under 2.2 and 2.3 will be fully vested. This monthly amount
shall vest as of the first day of each calendar month commencing with the month
in which the award is made.

 

3.3 Notwithstanding 3.1 and 3.2, all awarded shares and awarded cash of all
participants shall vest upon a change in control of the Company, and all awarded
shares and awarded cash of any participant shall vest upon the death or
disability (within the meaning of Section 22(e)(3) of the Internal Revenue Code)
of the participant. For purposes of this plan, a “change in control” of the
Company shall mean the occurrence of any of the following events:

 

3



--------------------------------------------------------------------------------

(a) The consummation of:

 

(1) any consolidation, merger or plan of share exchange involving the Company (a
“Merger”) as a result of which the holders of outstanding securities of the
Company ordinarily having the right to vote for the election of directors
(“Voting Securities”) immediately prior to the Merger do not continue to hold at
least 50% of the combined voting power of the outstanding Voting Securities of
the surviving corporation or a parent corporation of the surviving corporation
immediately after the Merger, disregarding any Voting Securities issued to or
retained by such holders in respect of securities of any other party to the
Merger; or

 

(2) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of the
Company;

 

(b) At any time during a period of two consecutive years, individuals who at the
beginning of such period constituted the board of directors of the Company
(“Incumbent Directors”) shall cease for any reason to constitute at least a
majority thereof; provided, however, that the term “Incumbent Director” shall
also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office; or

 

(c) Any person (as such term is used in Section 14(d) of the Securities Exchange
Act of 1934, other than the Company or any employee benefit plan sponsored by
the Company) shall, as a result of a tender or exchange offer, open market
purchases or privately negotiated purchases from anyone other than the Company,
have become the beneficial owner (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Securities
representing twenty percent (20%) or more of the combined voting power of the
then outstanding Voting Securities.

 

3.4 The certificate and stock power for vested shares shall be delivered to the
participant or in accordance with 5.2 as soon as practicable after the
participant ceases to be a director of the Company or, if earlier, as soon as
practicable after a change in control of the Company. Payment of vested deferred
cash shall be governed by the terms of the DCP.

 

3.5 If a participant ceases to be a director (other than pursuant to death,
disability or a simultaneous change in control of the Company), awarded shares
and awarded cash remaining unvested shall be forfeited. The Administrator,
acting for the participant pursuant to the executed stock power, shall transfer
the unvested shares to the Company, and these shares shall be cancelled. The
participant or the participant’s representative shall execute any documents
reasonably requested by the Administrator to facilitate the transfer. The
participant’s Cash Account under the DCP shall be reduced by the amount of
unvested cash that is forfeited.

 

4



--------------------------------------------------------------------------------

4. Status Before Full Vesting; Transfer of Shares.

 

4.1 Each participant shall be a shareholder of record with respect to all shares
awarded, whether or not vested, and shall be entitled to all of the rights of
such a holder, except that a participant’s share certificates shall be held by
the Administrator until delivered in accordance with 3.4.

 

4.2 Any dividends or communications to shareholders received by the
Administrator with respect to shares held by the Administrator shall promptly be
transmitted to the participant.

 

4.3 No participant may transfer any interest in unvested shares to any person
other than the Company.

 

4.4 No participant may transfer any interest in any shares awarded under this
plan, whether vested or not, until he or she ceases to be a director of the
Company.

 

4.5 Notwithstanding 2.3(b)(iv), 3.4, 4.1, 4.3 and 4.4, if a participant in the
DCP elects under the DCP to defer shares of Company Common Stock awarded to the
participant under this plan, promptly after the deferral election becomes
irrevocable the Administrator shall cause the Common Stock subject to such
irrevocable deferral to be transferred to the trustee of the Northwest Natural
Gas Company Supplemental Trust. The Common Stock so transferred shall
nevertheless remain subject to forfeiture under 3.5 if the participant ceases to
be a director prior to vesting of the shares.

 

5. Death of a Participant.

 

5.1 Any shares held by the Administrator for a participant who has died shall be
delivered as soon as practicable to the participant’s death beneficiary under
5.2.

 

5.2 Any shares to be delivered on death of a participant under 5.1 shall go to a
participant’s beneficiary in the following order of priority:

 

(a) To the surviving beneficiary designated by the participant in writing to the
Administrator;

 

(b) To the participant’s surviving spouse; or

 

(c) To the participant’s estate.

 

6. Amendment or Termination; Miscellaneous.

 

6.1 The board of directors of the Company may amend or terminate this plan at
any time. No amendment or termination shall adversely affect any outstanding
award.

 

5



--------------------------------------------------------------------------------

6.2 Subject to the rights of amendment and termination in 6.1, this plan shall
continue indefinitely and future awards will be made in accordance with 2.1.

 

6.3 Nothing in this plan shall create any obligation on the part of the board of
directors of the Company to nominate any director for reelection by the
shareholders or the board of directors.

 

Adopted by the board of directors of Northwest Natural Gas Company on
November 17, 1988, effective January 1, 1989. Amended by the board of directors
of Northwest Natural Gas Company on May 23, 1991, effective July 1, 1991.
Amended by the board of directors of Northwest Natural Gas Company on July 24,
1997, effective July 1, 1997. Amended by the board of directors of Northwest
Natural Gas Company on December 18, 1997, effective January 1, 1998. Amended by
the board of directors of Northwest Natural Gas Company on September 26, 2002,
effective October 1, 2002. Amended by the board of directors of Northwest
Natural Gas Company on February 26, 2004, effective February 26, 2004. Amended
by the board of directors of Northwest Natural Gas Company on September 23,
2004, effective January 1, 2005. Amended by the board of directors of Northwest
Natural Gas Company on November 17, 2004, effective January 1, 2005. Amended by
the board of directors of Northwest Natural Gas Company on April 28, 2005,
effective April 28, 2005. Amended by the board of directors of Northwest Natural
Gas Company on December 15, 2005, effective December 15, 2005.

 

6